Name: 2001/728/EC: Commission Decision of 9 October 2001 amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2001) 3001)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography;  international trade;  natural and applied sciences;  means of agricultural production;  trade;  cooperation policy
 Date Published: 2001-10-16

 Avis juridique important|32001D07282001/728/EC: Commission Decision of 9 October 2001 amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community (Text with EEA relevance) (notified under document number C(2001) 3001) Official Journal L 273 , 16/10/2001 P. 0024 - 0025Commission Decisionof 9 October 2001amending Decision 92/452/EEC as regards the lists of embryo collection teams and embryo production teams approved in third countries for export of bovine embryos to the Community(notified under document number C(2001) 3001)(Text with EEA relevance)(2001/728/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 89/556/EEC of 25 September 1989 on animal health conditions governing intra-Community trade in and imports from third countries of embryos of domestic animals of the bovine species(1), as last amended by Decision 94/113/EC(2), and in particular Article 8 thereof,Whereas:(1) The competent veterinary services of New Zealand have forwarded a request for addition to the list, established by Commission Decision 92/452/EEC(3), as last amended by Decision 2001/638/EC(4) of teams officially approved in their territories for the export of embryos of domestic animals of the bovine species to the Community.(2) Guarantees regarding compliance with the requirements specified in Article 8 of Directive 89/556/EEC have been received by the Commission.(3) Concerning Canada, a team formerly approved only for collection is to be also approved for production on request of the Canadian authorities.(4) Decision 92/452/EEC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex of Decision 92/452/EEC is amended as follows:1. The following line is added to the lines concerning New Zealand teams: ">TABLE>"2. The lines concerning the Canadian teams No E 933 is replaced by the following: ">TABLE>"Article 2This Decision is addressed to all Member States.Done at Brussels, 9 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 19.10.1989, p. 1.(2) OJ L 53, 24.2.1994, p. 23.(3) OJ L 250, 29.8.1992, p. 40.(4) OJ L 223, 18.8.2001, p. 24.